           Case 2:20-cv-01436-JAD-VCF Document 21 Filed 04/18/21 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                          ***
      MELVIN L. DILLON and ROBERT J. DILLON,
4
                           Plaintiff,
5                                                      2:20-cv-01436-JAD-VCF
      vs.                                              ORDER
6     CORE CIVIC, CORRECTION CORP OF
      AMERICA (NSDC), et al.,
7
                           Defendants.
8
            Before the Court is the Motion for Leave to Amend Complaint (ECF NO. 19).
9
            Accordingly,
10
            IT IS HEREBY ORDERED an opposition to the Motion for Leave to Amend Complaint (ECF
11
     NO. 19) must be filed on or before April 30, 2021. Any reply in support of the Motion for Leave to
12
     Amend Complaint (ECF NO. 19) must be filed on or before May 14, 2021.
13
            DATED this 18th day of April, 2021.
14
                                                             _________________________
15                                                           CAM FERENBACH
                                                             UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25
